Title: To Thomas Jefferson from Alexander Donald, 1 January 1788
From: Donald, Alexander
To: Jefferson, Thomas


Richmond, 1 Jan. 1788. Has received a letter from Nicholas Lewis asking him to assist Derieux, who wished to sell some bills of exchange; he gladly assisted him after seeing the letter TJ had written Derieux, but he believes “it would have been as well, had you not mentioned to him the sum which his Aunt would probably leave him at her Death, for it appears to me that he reckons upon it, as much almost as if [it] was actually now in his possession, For in place of laying out the money received for his bills in a piece of good land and some Negroes &c. he has out of the first end of it, purchased a Phaeton and Horses.” This is a “bad symptom of his Œconomy,” and if his aunt lives a few years and refuses further assistance, he will be ruined. Had he known what Derieux was going to do he would have advised him. “Colo. Lewis has sent a specimen of Indian Corn and seeds, which will be forwarded by this opportunity” hopes they arrive safely; some hams will be sent in the spring. Does not think England wants war or that France is in a condition to begin war; if he is right “they will each concede a little” “But should there be a war in Europe, it gives me pleasure to find that the People … will take no part with either, but will avail themselves of the great advantages which must result from a state of perfect neutrality.” This he believes will be their conduct for some time. Sends a letter he received from Warner Lewis. The box containing copies of TJ’s “Book” for various persons has not yet arrived.
